                                                                                                           E-FILED
                                                                           Friday, 18 October, 2019 08:31:49 AM
                                                                                    Clerk, U.S. District Court, ILCD

                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF ILLINOIS
                                    SPRINGFIELD DIVISION

FABIAN GARDNER,                                   )
                                                  )
                  Plaintiff,                      )
v.                                                )
                                                  ) No. 18-CV-3317
OFFICER J. SPAID #696, and                        )
SERGEANT J. MADDOX #644,                          ) DEFENDANTS DEMAND TRIAL BY JURY
                                                  )
                  Defendants.                     )

          ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

     NOW COMES, the Defendants Springfield Police Officer Spaid and Sergeant Maddox by

and through their attorneys Steven C. Rahn, Senior Assistant Corporation Counsel, and John M.

Zimmerman, Assistant Corporation Counsel, with their Answer and Affirmative Defenses to

Plaintiff’s Complaint and in support thereof states as follows:

     1.       On February 16, 2018, I was arrested for unlawful possession of a weapon, unlawful
           possession, and armed habitual criminal, by Officers of the Sangamon County (Officer J.
           Spade).

           ANSWER:        The Defendants DENY the allegations set forth in Paragraph 1 of the
                          Complaint.

     2.       After 155 days the charges were dropped by the Honorable Brian T. Otwell. The
           prosecutor was named Bryan Shaw.

           ANSWER:        The Defendants lack sufficient knowledge to either admit or deny the
                          allegations in Paragraph 2 of the Complaint, but demand strict proof
                          thereof.

     3.       I was not present during the raid that occurred at 2321 S. 12th St, Springfield, Illinois,
           62703.

           ANSWER:        The Defendants ADMIT the allegations set forth in Paragraph 3 of the
                          Complaint.




                                                     1
 4.      I was later charged with the weapon found in the raid but subsequently dropped the
      charges.

      ANSWER:        The Defendants lack sufficient knowledge to either admit or deny the
                     allegations in Paragraph 4 of the Complaint, but demand strict proof
                     thereof.

 5.     Two other people were arrested for both guns found at this address and their names
      were Roshawn Hudson, and Cortez Gardner.

      ANSWER:        The Defendants DENY the allegations set forth in Paragraph 5 of the
                     Complaint.

 6.      I wish to file a civil rights complaint for the unlawful arrest, malicious prosecution,
      and the 155 days that I served for this case.

      ANSWER:        Paragraph 6 contains a conclusory statement with no allegations for
                     Defendants to either admit or deny.

 7.      I was deprived of $7,440 that were not returned to me after the case was dismissed
      against me.

      ANSWER:        The Defendants lack sufficient knowledge to either admit or deny the
                     allegations in Paragraph 7 of the Complaint, but demand strict proof
                     thereof.

 8.      The Sangamon County police force was harassing me by posting on Facebook that I
      was a snitch and to beware of me. These actions endangered my life and threatened my
      safety and I wish to file suit against the Sangamon county police for these actions. (See
      exhibit 1 posting of petitioners false profile.

      ANSWER:        The Defendants lack sufficient knowledge to either admit or deny the
                     allegations in Paragraph 8 of the Complaint, but demand strict proof
                     thereof.

 9.      Damages for clothing, money, defamation of character, false imprisonment,
      harassment, lost wages. Punitive, compensatory and monetary in the amount of $50,000.

      ANSWER:        The Defendants DENY the allegations set forth in Paragraph 9 of the
                     Complaint.
                                AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE – DEFENDANTS DID NOT ARREST PLAINTIFF

The Defendants did not arrest Plaintiff.


                                                2
SECOND AFFIRMATIVE DEFENSE- THE ARREST WAS MADE PURSUANT TO AN
                       ARREST WARRANT

   The arrest of defendant was pursuant to an arrest warrant. Thus, the arrest was presumably
lawful.

              THIRD AFFIRMATIVE DEFENSE – QUALIFIED IMMUNITY

   The Defendants are entitled to qualified immunity for any adverse action that Plaintiff alleges
they have taken.

                   FOURTH AFFIRMATIVE DEFENSE – GOOD FAITH

   At all times, the Defendants acted in good faith compliance with all applicable laws, rules, and
regulations.

    FIFTH AFFIRMATIVE DEFENSE – WITHOUT MALICE, NOT WILLFUL NOR
                         WANTON CONDUCT

  At no time did the Defendants act with malice towards the Plaintiff. Further, at no time did the
Defendants conduct themselves in an unlawful fashion that was willful or wanton in nature.

              SIXTH AFFIRMATIVE DEFENSE – TORT IMMUNITY ACT

   The Defendants are entitled to immunity under the Local Governmental and Governmental
Employees Tort Immunity Act, which states, a public employee is not liable for his acts or
omissions in the execution or enforcement of the law, unless such act or omission constitutes
willful and wanton conduct. 745 ILCS 10/2-202.

                                    PRAYER FOR RELIEF

       WHEREFORE, Defendants pray that this Court dismiss the Complaint, with prejudice,

grant Defendant his cost of the suit and any other relief the Court deems just.

       DEFENDANTS DEMAND TRIAL BY JURY
                                              Respectfully submitted,
                                              By: s/John M. Zimmerman
                                              Attorney for Defendants
                                              Assistant Corporation Counsel
                                              Room 313 Municipal Center East
                                              800 East Monroe Street
                                              Springfield, Illinois 62701-1689
                                              Telephone:      (217) 789-2393
                                              Email:          john.zimmerman@springfield.il.us

                                                 3
                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS
                                   SPRINGFIELD DIVISION

FABIAN GARDNER,                                    )
                                                   )
                 Plaintiff,                        )
v.                                                 )
                                                   )   No. 18-CV-3317
OFFICER J. SPAID #696, and                         )
SERGEANT J. MADDOX #644,                           )   DEFENDANTS DEMAND TRIAL BY JURY
                                                   )
                 Defendants.                       )

                                      CERTIFICATE OF SERVICE

          I hereby certify that on October 18, 2019, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system and served upon the Plaintiff by US Mail, postage prepaid in Springfield,
Illinois, addressed to:

LEGAL MAIL
Fabian Gardner
Southwestern Correctional Center
P.O. Box 129
East St. Louis, IL 62202-0129

                                                   Respectfully submitted,
                                                   By: s/John M. Zimmerman
                                                   Attorney for Defendants
                                                   Assistant Corporation Counsel
                                                   Room 313 Municipal Center East
                                                   800 East Monroe Street
                                                   Springfield, Illinois 62701-1689
                                                   Telephone:      (217) 789-2393
                                                   Fax:            (217) 789-2397
                                                   Email:          john.zimmerman@springfield.il.us




                                                       4
